Detailed Action
This is the first office action on the merits for US application number 16/549,428. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Invention group II, the method of claims 8-16, in the reply filed on December 22, 2021 is acknowledged.
Claims 1-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 8,486,068. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is a genus of the species of U.S. Patent No. 8,486,068 claim 30.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
Claim 8 line 11 should read “the first anchorable frame comprises”.  
Claim 8 line 15 should read “the second anchorable frame comprises”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 8-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to what is intended to be ‘is removably attachable to a first location on the first side of the operating table’ in line 10, i.e. such is unclear as to the missing noun. Further, such is unclear with regards to the intended opposite side in line 14. Examiner is interpreting this as referring to, and suggests ; wherein the first attachment point [[and]] is removably attachable to a first location on the first side of the operating table and the second attachment point is removably attachable to a second location on the first side
Claim(s) 8 is/are unclear with regards to what is intended to be ‘is removably attachable to a second location on the first side of the operating table’ in line 10, i.e. such is unclear as to the missing noun. Further, such is unclear with regards to how it is intended that the second frame attaches to the first side of the table in lines 16-18, the second ‘a second location’ in line 17, and the intended opposite side in line 14. Examiner is interpreting this as referring to, and suggests amending as, “wherein the second anchorable frame comprise a first attachment point and a second attachment point; wherein the first attachment point [[and]] is removably attachable to a first location on the second side of the operating table and the second attachment point is removably attachable to a second location on the second side
Claim(s) 8 is/are unclear with regards to an orthopedic fracture reduction scaffold, a first and a second anchorable frame, an operating table, one or more crossbars, a substantially rigid orthopedic fracture reduction scaffold, one or more external fixators, and a patient in lines 23-27. That is, the antecedent basis of the noted claim limitations from lines 23-27 that are in addition to previous recitations of structures is unclear as to if a second is in intended to be recited and how such is intended to be interpreted, e.g. one or more bones in line 23 that is in addition to that of line 21, a the one or more bones and an orthopedic fracture reduction scaffold comprising [[a]]the first and [[a]]the second anchorable frame connected adjustably to [[an]]the operating table and connected by the one or more crossbars to form [[a]]the substantially rigid orthopedic fracture reduction scaffold for attachment of the one or more external fixators to realign the one or more bones of [[a]]the patient.”.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8-10, 12-15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf (US 2008/0200987) in view of Jensen (US 3,572,326).
As to claim 8-10 and 12-15, Copf discloses a method of treating a patient (Figs. 1-10, ¶s 39-56) using an orthopedic fracture reduction scaffold (Figs. 1 and 2) comprising the steps of: anchoring a first anchorable frame (42a, 46a, lower portion of substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of one or more external fixators (58, 68, Figs. 1 and 2) to aid in the realignment of one or more bones of a patient (Figs. 1-10, ¶s 39-56); connecting one or more external fixators (58, 68, Figs. 1 and 2) to the one or more bones (Figs. 1-10) and an orthopedic fracture reduction scaffold (42a, 46a, lower portion of 24 as shown in Figs. 1 and 2, 32a, 30, 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c, 42c, 42b, 46b, upper portion of 24 as shown in Figs. 2, 32b, 28, 32d, upper portion of 26 as shown in Fig. 2, 46d, 42d, Figs. 1 and 2) comprising the first and the second anchorable frame (as defined) connected adjustably to the operating table (¶32 discloses connection in a height-adjustable manner) and connected by the one or more crossbars (Fig. 2) capable of use to form the substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of the one or more external fixators (Figs. 1 and 2) capable of use to realign the one or more bones of the patient (Figs. 1-10); and aligning the one or more bones (Figs. 4-6 and 9, ¶s 39-56). As to claim 9, Copf discloses that stabilizing the one or more bones by attaching one or more orthopedic implants (Fig. 10), screws (Figs. 3-10), plates (Fig. 10). As to claim 10, Copf discloses that the step of aligning the one or more bones comprises adding, withdrawing, pushing, pulling, moving, or shifting the claim 12, Copf discloses that the orthopedic fracture reduction scaffold is capable of attaching to one or more bones of a pelvis, spine, ribs, femur, fibula, tibia, humerus, radius, or ulna of the patient (demonstrated by attachment to the spine in Figs. 2-10).As to claim 13, Copf discloses that the first anchorable frame and the second anchorable frame independently have a shape selected from a polygon, an oval, a semi-circle, a free form shape or a combination thereof (Figs. 1 and 2); or wherein the first anchorable frame, the second anchorable frame or both the first and the second anchorable frame are substantially perpendicular to a surface of the operating table (Fig. 1). As to claim 14, Copf discloses attaching one or more percutaneous fracture reduction instruments to the orthopedic fracture reduction scaffold (Figs. 1-10). As to claim 15, Copf discloses that the one or more external fixators comprise a screw or other surgical device used to achieve fracture reduction (Figs. 1-10, ¶s 35 and 36).  
Copf is silent to the first anchorable frame is removably attachable to the first location and the second attachment point is removably attachable to the second location.
Jensen teaches a similar method using a scaffold (Fig. 1), the method comprising: anchoring a first anchorable frame (18, 34, 33, 35, 22, 71, 71) and a second anchorable frame (19, 43, 42, 44, 23, 72, 72) to an operating table (10), wherein the first anchorable frame comprises a first attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32) and a second attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32); wherein the first attachment point is capable of being removably attached to a first location on a first side of the operating table (col. 5 lines 30-32) and the second attachment point is substantially rigid orthopedic fracture reduction scaffold (as demonstrated by attachment with 56s, Fig. 1); connecting one or more external fixators (49, 56, 46, 56, 47, 56) to the orthopedic fracture reduction scaffold (Fig. 1). 
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the height-adjustable socket attachment at the first and second attachment points for the first and second anchorable frames as disclosed by Copf are removably attached as taught by Jensen in order to secure the frame to the table (Jensen col. 3 lined 20-23) at a position at the proper elevation above the patient (Jensen col. 5 lines 30-34).

As to claim 16, the combination of Copf and Jensen discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs). The 
The combination of Copf and Jensen is silent to the fluoroscopic imaging device being multi-planar.
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify that the fluoroscopic imaging device of the combination of Copf and Jensen is multi-planar, since applicant has not disclosed that such is anything more than one of numerous configurations a person ordinary skill in the art would find obvious for the purpose of using x-ray from the side to detect twisting of the spine (Copf ¶40) to enable precise positioning of the one or more external fixator screws (Copf ¶41); where twisting is generally known to refer to movement that would be present in more than one plane and precise screw placement therein would necessitate viewing from multiple planes.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf and Jensen in view of Estrada (US 2004/0167518).
As to claim 11, the combination of Copf and Jensen discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs).
The combination of Copf and Jensen is silent to the material construction of the orthopedic fracture reduction scaffold, i.e. that the orthopedic fracture reduction scaffold comprises a radiolucent material selected from carbon fiber, aluminum, an alloy, a 
Estrada teaches a similar orthopedic stabilization scaffold (abstract) comprising radiolucent carbon fiber (¶24). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the orthopedic fracture reduction scaffold material as disclosed by the combination of Copf and Jensen comprises radiolucent carbon fiber as taught by Estrada in order to predictably decrease imaging interference during surgical visualization (Estrada ¶9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775